Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (U.S. Publication 2007/0085502) in view of Campbell (WO2017/008128) and in further view of Salje et al. (U.S. Patent 4,106382), herein referred to as Salje.
In regards to claims 1 and 11, Graves discloses a saw system comprising a saw comprising: a saw blade (63; either a rotating saw blade or a bandsaw; paragraph [0025]) configured for cutting, a shaft connected to the saw blade; a motor system (68) configured to stop the saw blade, the motor system comprising a dynamic braking system (dynamic brake resistor and injector) that includes a motor (68), the motor being directly connected to the shaft (rotational blade shaft; fig. 1) and configured to rotate the saw blade by rotating the shaft and to stop by the saw blade by dynamic braking (dynamic brake resistor and injector); at least one processor (control system) configured to control the motor; and a detector (sensor 20) configured to detect when a body part of a person is adjacent to or touching the saw blade (see paragraph [0024]), wherein the at least one processor is configured to control the motor to stop rotation (dynamic brake 38) of the saw blade in response to the detector detecting that the body part is adjacent to or touching the saw blade. 
	Graves discloses that the system is set to stop the blade in 0.5 seconds and therefore does not disclose less than 20ms. Graves is also silent as to the motor being a direct drive motor.  Graves also does not disclose that the saw blade including at least one hollow cavity that is covered with a weight reduction plate.
Attention is first directed to the Campbell reference. Campbell discloses a band saw with a detection system and a control circuit that is capable of rapidly stopping the motor utilizing dynamic braking when the hazard, e.g. a user’s hand, is detected. Campbell discloses that it is advantageous for the flywheel to be formed of a lightweight material (e.g. nylon, carbon fiber, aluminum) in order to increase the stopping speed by minimizing the inertia achieved by the flywheel and for the AC electric motor with its st-2nd paragraphs).  Campbell also discloses that the dynamic braking can be achieved by a DC voltage injection circuit to rapidly stop the motor and combined with a “phase detection circuit 32 and an increased DC voltage stored by the capacitor bank 18’ have been found to further reduce the stopping time of the wheels to less than 20ms” (page 7, 4th paragraph).  Campbell discloses that this phase detection circuit can be retrofitted to existing machines and applied to different types of AC motors and is not limited to band saws (page 7, last two paragraphs). As both Graves and Campbell relate to dynamic braking systems to various saw blades utilizing DC voltage injection, it would have been obvious to one having ordinary skill in the art to have modified the Graves braking system to have directly coupled the motor of Graves to the shaft, if not already present, to be a direct drive motor and to have incorporated a phase detection circuit as taught by Campbell to further reduce the stopping time of the blade to within 20ms, as the quicker stopping provides for less continued movement of the blade and less potential injury to the user. 
	The modified device of Graves still does not disclose that the blade that the saw blade including at least one hollow cavity that is covered with a weight reduction plate. Attention is further directed to the Salje saw blade. Salje discloses a means of reducing the noise of a saw blade during idle rotation or during cutting. Salje discloses that the saw blade can have a number of openings 11 (cavities) in the body of the saw blade and coverings 7 on both the front and rear of the saw blade that cover the openings 11.  The openings 11 reduce the vibration characteristics of the saw blade provide a noise suppression system when combined with the coverings.  It similarly would have been 
In regards to claim 2 and 12 the modified device of Graves discloses wherein the detector (sensors 20) is a metal detector (paragraph [0032] having a metal detection area (danger zone 80) in a location where a hand may travel towards the saw blade, the metal detector configured to send an output signal (claim 1) to the at least one processor, based on presence of metal (paragraph [0032. 0038]) in the metal detection area (80) of the metal detector, the saw system further comprises a glove (green safety glove 70) comprising metal (metal glove ; paragraph [0032] ) that is detectable by the metal detector when the glove is present in the metal detection area (80) of the metal detector, and the at least one processor (control system) is configured to control the motor to stop rotation of the saw blade, before the glove contacts the saw blade, in response to the metal of the glove being detected by the metal detector (see paragraphs [0038]).  

Claims 3-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (U.S. Publication 2007/0085502) in view of Campbell (WO2017/008128) and Salje et al. (U.S. Patent 4,106382), herein referred to as Salje and in further view of McCullough et al. (U.S. Patent 5,272,946), herein referred to as McCullough.
In regards to claims 3 and 13, the modified device of Graves discloses the claimed invention except wherein the glove comprises a conductive glove layer that is 
In regards to claims 4 and 14, the modified device of Graves discloses wherein the at least one processor is configured to determine that the glove is on a body of a person by reading an electrical resistance of the body (see McCullough col. 6, lines 40-68 and col. 9, lines 19-38).

In regards to claims 6 and 16, the modified device of Graves discloses wherein the colored glove layer has a green color (graves; paragraph [0026]). 
In regards to claim 7 and 17, the modified device of Graves discloses wherein the colored glove layer is an electrically insulating glove layer (SPECTRA/ green nylon; Graves paragraph [0017]).
In regards to claim 8 and 18, the modified device of Graves discloses wherein the electrically insulating glove layer has an electrical resistance that is lower than an electrical resistance of a body of a person or lower than an electrical resistance of meat that the saw blade is configured to cut (SPECTRA/ green nylon; Graves paragraph [0017]). 


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (U.S. Publication 2007/0085502) in view of Campbell (WO2017/008128) and .  
In regards to claim 9, the modified device of Graves discloses the claimed invention except wherein the shaft is hollow.   Attention is further directed to the Winkler device which discloses an emergency braking system for abrupt breaking of the machine shaft to halt the rotation of the saw blade.   Winkler discloses that this braking can be accomplished with the use of a hollow shaft 16 that is to be braked with the aid of the brake system 10 (see paragraph [0039]).  It would have been obvious to one having ordinary skill in the art to have employed a braking system such as shown by Winkler with a hollow shaft for braking as Graves is also concerned with quickly stopping the motion of the saw blade. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (U.S. Publication 2007/0085502) in view of Campbell (WO2017/008128) and Salje et al. (U.S. Patent 4,106382), herein referred to as Salje and in further view of Osswald (DE102012206958) and Kittel et al. (U.S. Publication 2012/0179394), herein referred to as Kittel.
In regards to claims 21 and 22, as best understood, the modified device of Graves discloses the claimed invention except for magnetic shielding around the detector, the magnetic shielding configured to cause the metal detection area of the metal detector to be focused from the detector towards an entryway of the saw blade. Rather, Graves discloses a sensor 20 that detects metal gloves that enter a zone 80 around the blade (see paragraph [0032]) that is focused towards the cutting area.  . 

Claim 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication 2010/0037739) in view of DeCicco et al. (U.S. Publication 2016/0263768), herein referred to as DeCicco and Campbell (WO2017/008128) and further view of Salje et al. (U.S. Patent 4,106382), herein referred to as Salije.  
Anderson discloses a saw system comprising: a saw comprising: a saw blade (14) configured for cutting; at least one processor (processing circuity now shown; paragraph [0025]) configured to control the motor; and a detector (e.g. 36) configured to 
Anderson does not disclose a shaft connected to the saw blade; a motor system configured to stop the saw blade in less than 20 ms, the motor system comprising a dynamic braking system that includes a motor, the motor being a direct drive motor that is directly connected to the shaft and configured to rotate the saw blade by rotating the shaft and to stop the saw blade via dynamic braking or at least one hollow cavity that is covered with a weight reduction plate.
Attention is first directed to the Salje saw blade. Salje discloses a means of reducing the noise of a saw blade during idle rotation or during cutting. Salje discloses that the saw blade can have a number of openings 11 (cavities) in the body of the saw blade and coverings 7 on both the front and rear of the saw blade that cover the openings 11.  The openings 11 reduce the vibration characteristics of the saw blade provide a noise suppression system when combined with the coverings.  It similarly would have been obvious to one having ordinary skill in the art to have utilized the saw system of Anderson with an alternative blade as taught by Salje that incorporated a noise and vibration reducing design to alleviate blade vibrational movement and emitted noise from the operation of the circular saw. 
The modified device of Anderson still does not disclose does not disclose a shaft connected to the saw blade; a motor system configured to stop the saw blade in less than 20 ms, the motor system comprising a dynamic braking system that includes a st-2nd paragraphs).  Campbell also discloses that the dynamic braking can be achieved by a DC voltage injection circuit to rapidly stop the motor and combined with a “phase detection circuit 32 and an increased DC voltage stored by the capacitor bank 18’ have been found to further reduce the stopping time of the wheels to less than 20ms” (page 7, 4th paragraph).  Campbell discloses that this phase detection circuit can be retrofitted to existing machines and applied to different types of AC motors and is not limited to band saws (page 7, last two paragraphs). As Anderson and  DeCicco and Campbell all relate to dynamic braking systems to various saw blades utilizing DC voltage injection, it would have been obvious to one having ordinary skill in the art to have modified the Anderson braking system to have directly coupled the motor of Anderson to the shaft, if not . 

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication 2010/0037739) in view of DeCicco et al. (U.S. Publication 2016/0263768), herein referred to as DeCicco and Campbell (WO2017/008128), Salje et al. (U.S. Patent 4,106382), herein referred to as Salije  and in further view of Philippe (FR2846729).
The modified device of Anderson does not disclose that the detector is a metal detector having a metal detection area in a location where a hand may travel towards the saw blade, the metal detector configured to send an output signal to the at least one processor, based on presence of metal in the metal detection area of the metal detector, the saw system further comprises a glove comprising metal that is detectable by the metal detector when the glove is present in the metal detection area of the metal detector, and the at least one processor is configured to control the motor to stop rotation of the saw blade, before the glove contacts the saw blade, in response to the metal of the glove being detected by the metal detector.
Rather, Anderson discloses a sensing system for detecting a zone around the blade and when an object enters the zone by utilizing a capacitive field between a strip on the cutting surface and the conductive frame. When an object is brought into the capacitive field, which is being continuously monitored, that creates a large enough 
Attention is also directed to the Philippe warning system wherein the tool stops under the detection of a contact or proximity contact between a power saw and a protective conductive glove, made out of chainmail fabric.  The device compares a reference voltage signal with the detected voltage signal and stops the motor of the tool if the detected voltage is greater than a threshold voltage.  As the entrance of metal is known to change a capacitance field, and as shown by Philippe to be known to detect a chainmail glove within an electrical field to monitor the distance of the glove to the saw and trigger a warning or stop of the motor accordingly, it would have been obvious to have utilized a detection system as shown by Anderson with a metal glove to further protect the user’s hand during cutting, such a system would sense the metallic presence in the glove as the glove approached the capacitance field due to specific change in the field owing to the metallic properties. 


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication 2010/0037739) in view of DeCicco et al. (U.S. Publication 2016/0263768), herein referred to as DeCicco and Campbell (WO2017/008128), Salje et al. (U.S. Patent 4,106382), herein referred to as Salije  and .
“In one embodiment, the surface of the table 104 is formed from an electrically conductive metal, such as steel or aluminum. At the surface of the table 104, the electrically non-conductive throat plate 119 isolates the blade 108 from the surface of the table 104. Under the table 104, one or more electrically insulated mounts that secure the table 104 to the frame of the saw 100 but electrically isolate the table 104 from other components within the saw. As depicted in FIG. 2, in some embodiments the table 104 is electrically connected to ground 182 with an electrical cable. The ground connection reduces or eliminates the buildup of static electricity on the table 104, which prevents errant static discharges that can reduce the accuracy of object detection during operation of the saw 100.” ( see paragraphs [0059, 0061]).  Thus as shown by DeCicco it is known to isolate the detection system to reduce the static electricity and electrical noise to the detection system and to be able to distinguish between the user’s hand and the work piece. 

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. In regards to claims 21 and 22, the Applicant argues that Osswald is . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA M LEE/Primary Examiner, Art Unit 3724